      Case 2:19-cv-02541-JWB-ADM Document 55 Filed 03/31/20 Page 1 of 1




                United States District Court
      -------------------------- DISTRICT OF KANSAS----------------------------

LEAMAN CREWS,

                      Plaintiff,

v.                                                 Case No: 19-2541-JWB

KATHLEEN HAWK SAWYER, in her
official capacity as the Director of the
Federal Bureau of Prisons, and
DEBORAH G. SCHULT, in her
official capacity as Assistant Director for
the Health Services Division of the
Federal Bureau of Prisons,


                      Defendants,


                        JUDGMENT IN A CIVIL CASE
☐      Jury Verdict. This action came before the Court for a jury trial. The issues have been
       tried and the jury has rendered its verdict.

☒      Decision by the Court. This action came before the Court. The issues have been
       considered and a decision has been rendered.


       Defendants’ motion to dismiss is GRANTED. (Doc. 36.) Plaintiff’s claims are
       dismissed without prejudice for lack of subject matter jurisdiction.




_March 31, 2020__________                          TIMOTHY M. O’BRIEN
    Date                                           CLERK OF THE DISTRICT COURT

                                                   by: __s/ Joyce Roach_______________
                                                          Deputy Clerk
